Citation Nr: 1017305	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-06 629A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for dementia.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for thyroid disorder.  

5.  Entitlement to service connection for muscle jerk.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied, in part, service connection 
for the disabilities shown on the title page of this 
document.  


FINDING OF FACT

On March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal by 
a written statement dated March 9, 2010, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


